Per Curiam:
The order appealed from should be reversed, with ten dollars costs and disbursements, and motion granted to the extent of precluding plaintiff from giving evidence of representations or threats made to any person other than himself or the attorneys specifically named in his bill of particulars, and also from giving evidence of representations or threats made by any persons other than Messrs. Thornhill and Graham, specifically named in the bill of particulars. Present — Clarke, P. J., Scott, Dowling, Smith and Page, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted to extent stated in opinion. Order to be settled on notice.